OPINION — AG — QUESTION(1): DOES THE COUNTY BOARD OF CONTROL OF THE COUNTY HOSPITAL, UNDER 19 O.S. 1961 790.1 [19-790.1], OR ANY OTHER STATUTE, HAVE THE POWER AND AUTHORITY TO PURCHASE THE PRIVATE HOSPITAL OUTRIGHT, OR TO PURCHASE THE EQUIPMENT AND LEASE THE BUILDING WITH AN OPTION TO PURCHASE THE BUILDING? — NEGATIVE, QUESTION(2): IF THE ANSWER TO QUESTION 1 IS NO, WHO DOES HAVE THE POWER AND AUTHORITY TO EITHER BUY OR RENT THE PRIVATE HOSPITAL? THE BOARD OF COUNTY COMMISSIONERS, UNDER 19 O.S. 1961 793 [19-793], AND IF SO HOW IS THE PURCHASE CONDUCTED, BY PRIVATE SALE AND SECRET NEGOTIATIONS? — THE COUNTY COMMISSIONERS HAVE THE AUTHORITY TO BUY OR RENT ANY EXISTING PRIVATELY OWNED HOSPITAL; BUT THE NEGOTIATIONS FOR THE PURCHASE OR RENTAL MUST BE MADE IN AN OPEN MEETING OF THE COUNTY COMMISSIONERS. CITE: 25 O.S. 1961 201 [25-201], 25 O.S. 1971 201 [25-201] 19 O.S. 1961 788 [19-788], 19 O.S. 1961 793 [19-793], 19 O.S. 1965 Supp., 790.1 [19-790.1] (JOSEPH MUSKRAT)